Citation Nr: 0201827	
Decision Date: 02/25/02    Archive Date: 03/05/02	

DOCKET NO.  99-20 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for colon cancer, to 
include consideration as secondary to service-connected 
duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from August 1942 to May 1943.

This matter arose from an August 1999 rating decision by the 
VARO in Louisville, Kentucky.  The veteran timely appealed 
this determination to the Board of Veterans' Appeals (Board).

The Board remanded the case to the RO in January 2001 for 
development purposes.  The requested development has been 
accomplished and the case has been returned to the Board for 
appellate review.


FINDING OF FACT

The preponderance of the credible and probative evidence 
demonstrates that the veteran's colon cancer was not first 
demonstrated for many years following service discharge and 
the evidence does not show that the veteran's colon cancer is 
etiologically related to his service-connected duodenal ulcer 
disease.


CONCLUSION OF LAW

The veteran's colon cancer was not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
during such service, and was not proximately due to, the 
result of or aggravated by his service-connected duodenal 
ulcer disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. § 5100, 5102, 5103, 5103A, 5107).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  

The Board observes that VA recently promulgated regulations 
to implement the statutory changes affected by the VCAA.  See 
66 Fed. Reg. 45, 620 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been compliance with the assistance provisions of the new 
legislation.  The record includes the veteran's service 
medical records, reports of VA rating examinations conducted 
during the years following service discharge, postservice 
clinical treatment records, the report from a VA medical 
examiner who reviewed the medical evidence contained in the 
claims file, and personal statements by the veteran, in which 
he advanced his contentions.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue on appeal.  The Board therefore finds 
that the record as it stands is adequate to allow for 
equitable review of the issue.  Given the completeness of the 
present record which shows compliance with the 
notice/assistance provisions of the new legislation and 
regulations, the Board finds no prejudice to the veteran by 
proceeding with appellate review at this time.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1101, 1110 
(West 1991 & Supp. 2001).  Service connection connotes many 
factors, but basically means that the facts, as shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Additionally, a veteran shall be granted service connection 
for colon cancer, although not otherwise established as 
incurred in service, if a malignant tumor is manifested to a 
10 percent degree or more within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2001).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  
Furthermore, service connection may be granted for any 
additional impairment of a nonservice-connected disability by 
a service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In Allen, the United States Court of 
Appeals for Veterans Claims (Court) concluded that 
"...pursuant to § 1110 and § 3.310(a), when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Id. at 448.  

In order to show that a disability is proximately due to or 
the result of a service-connected disease or injury, the 
veteran must submit competent medical evidence showing that 
the disabilities are causally related.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).

The relevant evidence of record demonstrates that the service 
medical records are without reference to complaints of, 
findings for, or indication of colon cancer.  Service 
connection for duodenal ulcer disease was granted by rating 
decision dated in September 1943.  A 10 percent rating was 
assigned from June 10, 1943.  By rating decision dated in 
November 1958, the rating was reduced to noncompensably 
disabling, effective January 28, 1959.  By rating decision 
dated in January 1989, the disability rating was increased to 
10 percent, effective April 29, 1988.  In August 1999, the 
rating was increased to 20 percent effective October 15, 
1998.

The evidence of record includes the report of an August 1998 
VA rating examination at which time the veteran reported that 
he had undergone medical procedures during private 
hospitalization in 1997.  The discharge summary pertaining to 
the hospitalization in early 1997 reflects that he underwent 
an esophagogastroduodenoscopy (EGD) which revealed an acute 
duodenal ulcer with clot and bleeding.  Thus, a vagotomy and 
pyloroplasty were conducted.  The discharge summary report 
pertaining to the hospitalization reflects that the veteran 
presented at the hospital with black stools of a couple days' 
duration with some bright red rectal bleeding.  The final 
diagnoses at the time of discharge from hospitalization in 
February 1997 included bleeding duodenal ulcer.  It was noted 
at the time of an August 1998 examination that the veteran 
had not had problems since the surgery.  Neither the private 
hospital records nor the report of the VA rating examination 
contained reference to the presence of cancer.

Additional medical records include the report of a VA 
outpatient visit in September 1998 at which time the veteran 
stated he had noticed dark stools on a periodic basis.  He 
indicated that in March 1998 he had had 3 positive hemoccult 
stools, but had done nothing about it.  Notation was made 
that there was no family history of colon problems.  At the 
time of an October 1998 visit, it was noted that a biopsy 
done the previous week and pathology report confirmed the 
presence of moderately differentiated adenocarcinoma.  An 
October 1998 EGD demonstrated a pyloric channel ulcer with 
mild stricture, and a slight hiatal hernia.

The veteran was accorded a rating examination by VA in March 
2001.  The claims file was reviewed by the examiner.  The 
veteran reported that since service, he had had heartburn and 
indigestion for several years.  He reported having undergone 
vagotomy and pyloroplasty for duodenal ulcer disease.  It was 
also noted that in November 1998 he had undergone colectomy 
for adenocarcinoma.  The final diagnoses included:  Chronic 
duodenal ulcer, status post vagotomy and pyloroplasty; and 
history of adenocarcinoma of the colon with status postcolon 
resection.

The examiner noted that with regard to the etiology of the 
colon carcinoma, "it is very unlikely that it was caused by 
any of his service time.  It is also unlikely that the 
adenocarcinoma was related to the duodenal ulcer.  Causes of 
adenocarcinoma are usually chronic ulcerative colitis, 
granulomatis colitis, familial polyposis.  Also dietary 
intake, low five diet, diets high in animal protein and fat 
and carbohydrates also are predisposing factors to 
adenocarcinoma."  The examiner noted that the veteran had not 
developed adenocarcinoma until 1998.

The veteran was also accorded a rating examination by the VA 
in December 2001.  Diagnoses included history of stomach 
ulcers while in service and status postcolon resection in 
1998 for adenocarcinoma.

The Board has reviewed the foregoing, and finds that the 
preponderance of the evidence is against the finding that the 
veteran's colon cancer was incurred in service, manifest to a 
compensable degree within one year of service discharge, or 
was proximately due to or the result of his service-connected 
duodenal ulcer disease.  The veteran was not first diagnosed 
with colon cancer until 1998, more than 50 years following 
his discharge from service.  The service medical records are 
negative for any indication of colon or other carcinoma.  
Moreover, while the postservice medical evidence of record 
indicates that the veteran had occasional problems with his 
duodenal ulcer disease, the record fails to contain any 
medical opinion suggesting a link between the duodenal ulcer 
disease and the veteran's colon cancer.

Of significance is the report of a March 2001 VA medical 
review of the veteran's claim file.  The VA examiner 
conducting the review and an examination at that time offered 
her opinion that it was very unlikely that the veteran's 
colon cancer was caused by his time in active service or by 
his duodenal ulcer disease.  She referred to causes of 
adenocarcinoma, but indicated that duodenal ulcer disease was 
not one.  Further, she specifically indicated that it was 
unlikely that the veteran's adenocarcinoma was related to the 
veteran's duodenal ulcer.  Thus, for Allen purposes, there is 
no objective medical evidence which either establishes or 
confirms any quantifiable degree of aggravation or permanent 
worsening of the veteran's colon cancer identified as being 
attributable to his duodenal ulcer or, in fact, evidence of 
any relationship at all.  The Board further notes that the 
veteran has provided no specific medical evidence suggesting 
that his colon cancer was aggravated by his service-connected 
duodenal ulcer.  The Board finds that the VA examiner's 
opinions are not contradicted by any medical opinion of 
record.  The Board also finds that this opinion by the VA 
examiner carries the greatest probative weight in this case.

Although the veteran has expressed an opinion that he 
believes that his service-connected ulcer disease contributed 
to the development of his colon cancer, it is well 
established that the veteran, as a lay person, is not 
qualified to render a medical opinion regarding diagnoses or 
etiology of a medical disorder, and his opinion is therefore 
not entitled to any probative value in this case where 
medical knowledge is necessary.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  ("A lay person is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd. sub nom.  Routen v. West, 142 F. 3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

In short, the Board finds that the preponderance of the 
competent and probative evidence is against a finding that 
the veteran's colon cancer was incurred in or aggravated by 
service, that it may be presumed to have been incurred during 
such service, or that it is causally related to the veteran's 
service-connected duodenal ulcer disease.  The benefit sought 
on appeal is accordingly denied.


ORDER

Service connection for colon cancer, including as secondary 
to service-connected duodenal ulcer disease, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

